Exhibit 10.5

 

INFORMATION TECHNOLOGY AGREEMENT

 

THIS INFORMATION TECHNOLOGY AGREEMENT, dated as of April 29, 2004 and effective
as of May 1, 2004 (the “Effective Date”), is by and between ABBOTT LABORATORIES,
an Illinois corporation (“Abbott”), and HOSPIRA, INC., a Delaware corporation
(“Hospira”).

 

R E C I T A L S:

 

WHEREAS, the board of directors of Abbott has determined that it is appropriate
and advisable to separate Abbott’s core hospital products business from its
other businesses;

 

WHEREAS, in order to effectuate the foregoing, Abbott and Hospira have entered
into a Separation and Distribution Agreement dated as of April 12, 2004 (the
“Separation and Distribution Agreement”), which provides, among other things,
subject to the terms and conditions set forth therein, for the contribution to
Hospira of certain assets, the assumption by Hospira of certain liabilities and
the distribution of Hospira common stock to Abbott shareholders, and for the
execution and delivery of certain other agreements in order to facilitate and
provide for the foregoing;

 

WHEREAS, in order to ensure an orderly transition under the Separation and
Distribution Agreement it will be necessary for each of the Parties (as defined
herein) to cooperate to provide for the separation of various information
technology systems and services that are currently shared between the Parties,
are provided by Abbott to Hospira or are planned to be implemented by both
Parties; and

 

WHEREAS, the Parties intend that all separation activities to be completed under
this Agreement shall be completed by the end of the two-year term of this
Agreement.

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained in this Agreement, and subject to and on the terms and
conditions herein set forth, the Parties hereby agree as follows:

 

Section 1.                                            DEFINITIONS.

 

For purposes of this Agreement, the following terms shall have the following
meanings:

 

“Abbott” has the meaning set forth in the Preamble.

 

“Abbott Assets” has the meaning set forth in the Separation and Distribution
Agreement.

 

“Abbott Business” means all businesses and operations (whether or not such
businesses or operations are or have been terminated, divested or discontinued)
conducted prior to the Effective Date by Abbott, the Abbott Subsidiaries,
Hospira and the Hospira Subsidiaries, in each case that are not included in the
Hospira Business.

 

--------------------------------------------------------------------------------


 

“Abbott Indemnitee” has the meaning set forth in Section 7(c)(ii).

 

“Abbott Liabilities” has the meaning set forth in the Separation and
Distribution Agreement.

 

“Abbott Owned Materials” has the meaning set forth in Section 3(a)(i).

 

“ADR” has the meaning set forth in Section 7(k).

 

“Agreement” means this Information Technology Agreement and each of the
Schedules hereto.

 

“Ancillary Agreements” has the meaning set forth in the Separation and
Distribution Agreement.

 

“Business Entity” means any corporation, general or limited partnership, trust,
joint venture, unincorporated organization, limited liability entity or other
entity.

 

“Change of Control Event” has the meaning set forth in Section 7(o).

 

“Charges” has the meaning set forth in Section 2(d)(i).

 

“Consents” means any consents, waivers or approvals from, or notification
requirements to, any Third Parties.

 

“Derivative Work” means a work based on one or more preexisting works, including
a condensation, transformation, translation, modification, expansion or
adaptation that, if prepared without authorization of the owner of the copyright
of such preexisting work, would constitute a copyright infringement under
applicable law, but excluding the preexisting work.

 

“Developed Materials” means any Materials (including software), or any
modifications, enhancements or Derivative Works thereof, which (i) are jointly
developed by or on behalf of the Parties or any of their Subsidiaries in
connection with or as part of the Services and (ii) are not otherwise Abbott
Owned Materials or Hospira Owned Materials.

 

 “Effective Date” has the meaning set forth in the Preamble.

 

“Expiration Date” has the meaning set forth in the Section 5(a).

 

“Governmental Authority” means any supranational, international, national,
federal, state, or local court, government, department, commission, board,
bureau, agency, official or other regulatory, administrative or governmental
authority, including the NYSE and any similar self-regulatory body under
applicable securities laws or regulations.

 

“Hospira” has the meaning set forth in the Preamble.

 

“Hospira Business” means the business and operations which are separated from
the Abbott Business pursuant to the Separation and Distribution Agreement.

 

2

--------------------------------------------------------------------------------


 

“Hospira Indemnitee” has the meaning set forth in Section 7(c)(i).

 

“Hospira IT Agreement” means any IT Agreement which is held in the name of
Abbott or any Abbott Subsidiary, and which is used exclusively in connection
with, or relates solely to, the Hospira Business.

 

“Hospira Owned Materials” has the meaning set forth in Section 3(a)(ii).

 

“Indemnitee” means a Hospira Indemnitee or an Abbott Indemnitee.

 

“Information” means information, whether or not patentable or copyrightable, in
written, oral, electronic or other tangible or intangible forms, including
studies, reports, records, books, contracts, instruments, surveys, discoveries,
ideas, concepts, know-how, techniques, designs, specifications, drawings,
blueprints, diagrams, models, prototypes, samples, flow charts, data, computer
data, disks, diskettes, tapes, computer programs or other software, marketing
plans, customer names, communications by or to attorneys (including
attorney-client privileged communications), memos and other materials prepared
by attorneys or under their direction (including attorney work product), and
other technical, financial, employee or business information or data.

 

“Intellectual Property License Agreements” means the Intellectual Property
License Agreements entered into prior to the Effective Date by and between the
Parties pursuant to the Separation and Distribution Agreement.

 

“IT Agreement” means any software license or Third Party service agreement that
is: (a) used by either Party or its Subsidiaries (i) to provide Services or
Materials under this Agreement; or (ii) used to provide any information
technology services under the TSA; or (b) required in connection with the
operation of the information technology systems and services of the Hospira
Business.

 

“Materials” shall mean all computing, networking, telecommunications and other
equipment (firmware and hardware); all software programs and programming (and
all modifications, replacements, upgrades, enhancements, documentation,
materials and media related thereto), including all machine readable and object
code, and all source code, utilities, tools and validation packages; and all
other literary works, other works of authorship, specifications, design
documents and analyses, processes, methodologies, programs, program listings,
programming tools, user manuals, documentation, reports, drawings, databases,
machine readable text and files, data and similar items.

 

“Month End Rate” means for any currency other than United States dollars, the
official average monthly rates used by Abbott for conversion of its monthly
financial statements, known as the average B.2.0 rate.  The month end B.2.0 rate
is determined by taking the numbers from the 9:00 a.m. (Central Time) Reuters
screen at the second to last Abbott Park, Illinois business day of each calendar
month (with the exception of November, when the rate is taken on the last such
business day).  For the Euro, British Pound, Australian Dollar and New Zealand
Dollar, the bid rate is used.  For all other currencies, the ask price is used. 
An average monthly rate is determined by taking the simple average of the prior
month book rate and the current month book rate.  If the exchange rates
available locally are not reflected on the Reuters screen, Abbott may

 

3

--------------------------------------------------------------------------------


 

choose to approve a deviation allowing the country to report rates directly;
provided such deviations are signed and in place in accordance with the B.2.0
policy.

 

“NYSE” means The New York Stock Exchange, Inc.

 

“Other IT Agreement” means any IT Agreement that is not a Hospira IT Agreement
or a Shared IT Agreement.

 

“Parties” means the parties to this Agreement.  “Party” means each Party to this
Agreement.

 

“Person” means any (i) individual; (ii) Business Entity; or (iii) Governmental
Authority.

 

“Prime Rate” means the rate which Citibank N.A. (or its successor or another
major money center commercial bank agreed to by the Parties) announces as its
prime lending rate, as in effect from time to time.

 

“Project Executive” has the meaning set forth in Section 7(e).

 

“Separation and Distribution Agreement” has the meaning set forth in the
Recitals.

 

“Separation Project” means each individual project that is described in the
Separation Projects Plan, and that is or will be described in greater detail in
one or more Work Schedules.

 

“Separation Projects Plan” means the high level description of information
technology separation projects and the associated timeline for completing those
projects that the Parties will undertake pursuant to this Agreement to
accomplish the separation of the information technology systems and services, as
such initial list is set forth in Schedule A, and as the same may be amended
from time to time.

 

“Services” has the meaning set forth in Section 2(a).

 

“Shared IT Agreement” means any IT Agreement that is held in the name of Abbott
or any Abbott Subsidiary, which is used in connection with the Abbott Business
and the Hospira Business.  A list of Shared IT Agreements identified by the
Parties to date is set forth in Schedule C.

 

“Subsidiary” of any Party means another Business Entity that is directly or
indirectly controlled by such Party.  As used herein, “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Business Entity, whether
through ownership of voting securities or other interests, by contract or
otherwise.  For the avoidance of doubt, TAP Pharmaceutical Products Inc., TAP
Finance Inc. and TAP Pharmaceuticals Inc. are not Subsidiaries of Abbott as that
term is used in this Agreement.

 

“Taxes” means all forms of taxation or duties imposed, or required to be
collected or withheld, together with any related interest, penalties or other
additional amounts.

 

4

--------------------------------------------------------------------------------


 

“Third Party” means any Person other than Abbott, any Abbott Subsidiary, Hospira
and any Hospira Subsidiary.

 

“Third Party Claim” has the meaning set forth in Section 7(c)(vii).

 

“TSA” has the meaning set forth in Section 2(b).

 

“U.S.” or “United States” means the United States of America, including each of
the 50 states thereof and the District of Columbia, but excluding Puerto Rico
and all other territories and possessions.

 

“Work Schedule” means each document in the form set forth in Schedule B that is
executed by the Parties pursuant to this Agreement, including each applicable
“RFSS”, “Contract” or similar document referenced on such Work Schedule, that
details the work effort and further describes the Services to be performed by
Abbott and/or Hospira in connection with a particular Separation Project(s).

 

Section 2.                                            SERVICES.

 

(a)                                  SERVICES.  Each of the Parties agrees to
provide, or cause its respective Subsidiaries to provide, the applicable
services (“Services”) set forth in any Work Schedule to Abbott or Hospira,
respectively, and/or any of their Subsidiaries as designated in the Work
Schedule.  Each of the Parties further agrees to use good faith in negotiating
any Work Schedules which are not completed as of the Effective Date.  This
Agreement is a master agreement.  Each of the Parties, respectively, shall be
responsible and liable for all the obligations under this Agreement of each of
their respective Subsidiaries that performs Services hereunder.

 

(b)                                 TRANSITION SERVICES AGREEMENTS AND
CONFLICTS.  The Parties have entered into that certain U.S. Transition Services
Agreement and that certain Ex-U.S. Transition Services Agreement (collectively,
the “TSA”) dated as of the same date as this Agreement.  The TSA is intended to
cover all services described therein that the Parties will require to continue
to operate their respective businesses after the Effective Date, including,
without limitation, information technology services.  This Agreement is intended
to cover all additional work effort that must be performed, and Materials that
must be developed or procured, to separate the information technology systems
and services that (i) are currently shared between the Parties and/or their
respective Subsidiaries, (ii) are currently provided by one of the Parties or
its Subsidiary to the other Party or one or more of its Subsidiaries under the
TSA, or (iii) are to be implemented by mutual agreement of the Parties.  If
there is a conflict regarding Services provided under this Agreement, and
similar services described in the TSA, this Agreement shall govern and control
over such Services.  If there is a conflict between the provisions of this
Agreement and those of the Separation and Distribution Agreement, this Agreement
shall govern and control with respect to the subject matter addressed in this
Agreement.  In addition, if there is a conflict between this Agreement and any
Intellectual Property License Agreement, the Intellectual Property License
Agreement shall govern and control solely with respect to the subject matter of
such Intellectual Property License Agreement.

 

5

--------------------------------------------------------------------------------


 

(c)                                  PERFORMANCE OF SERVICES.

 

(i)                                     Each of the Parties shall, and shall
cause its Subsidiaries to, perform its duties and responsibilities hereunder in
good faith and in a timely manner.  Neither Abbott nor Hospira, nor any of their
respective Subsidiaries, shall be liable or held accountable, in damages or
otherwise, for any error of judgment or any mistake of fact or law or for
anything that Abbott or Hospira, or any of their respective Subsidiaries, does
or refrains from doing in good faith, except in the case of their gross
negligence or willful misconduct.

 

(ii)                                  Nothing in this Agreement shall require
either Party or its Subsidiaries to perform or cause to be performed any Service
in a manner that would constitute a violation of applicable law.

 

(iii)                               (A) Neither Party nor any of its
Subsidiaries will be required to perform or to cause to be performed any of the
Services for the benefit of any Third Party or any other Person other than the
other Party under this Agreement, and its Subsidiaries, and (B) EXCEPT AS
EXPRESSLY PROVIDED IN AN APPLICABLE WORK SCHEDULE, EACH PARTY ACKNOWLEDGES AND
AGREES THAT ALL SERVICES ARE PROVIDED ON AN “AS-IS” BASIS, AND THAT EACH PARTY
MAKES NO WARRANTIES, EXPRESS OR IMPLIED, WITH RESPECT TO THE SERVICES, AND
HEREBY DISCLAIMS ANY REPRESENTATION OR WARRANTY OF MERCHANTABILITY, FITNESS FOR
ANY PARTICULAR PURPOSE, NON-INFRINGEMENT OR ANY OTHER WARRANTY WHATSOEVER.

 

(d)                                 CHARGES FOR SERVICES AND PERFORMANCE OF
SEPARATION PROJECTS.

 

(i)                                     Estimated Charges.  Each Work
Schedule shall specify the Party that shall bear the costs and expenses of the
Services, including the acquisition, procurement, leasing or licensing of
Materials, and all other costs and expenses associated with a Party completing a
particular Separation Project (all such costs and expenses are collectively
referred to as the “Charges”).  The Charges for completing Separation Projects
shall be borne by the Parties according to the terms set forth in Schedule D;
provided, that the Charges shall exclude any and all amounts for services
performed by a Third Party that is not an agent, supplier, subcontractor or
independent contractor of the Party providing the Services under such Work
Schedule.  The Charges set forth in a Work Schedule shall be a good faith
estimate of the charges for the Services covered by that Work Schedule, and
shall neither be binding on the Party providing such estimate nor convert the
Work Schedule into a fixed-price contract.  Any such estimate is for
informational purposes only, and the actual fees payable for any Services may be
higher or lower than that estimate, with such higher amounts, if applicable, to
be paid by the Party responsible for such Charges under the applicable Work
Schedule.   The Charges shall be calculated in the local currency of the Party
providing the Services and shall be translated into U.S. Dollars using the Month
End Rate for such currency for the applicable month.   In the event that a Local
Closing (as defined under the applicable Transition Marketing and Distribution
Services Agreement) occurs for any country, but Services are still being
provided for that country under this Agreement, the Parties will negotiate in
good faith appropriate modifications to the Charges for such Services.

 

6

--------------------------------------------------------------------------------


 

(ii)                                  Reporting Obligations.  The Project
Executive or their designee shall be responsible for overseeing the Separation
Projects and the progress of the Services in light of the estimated Charges.  As
described in more detail in each applicable Work Schedule, each Party shall
report to the other Party regarding the status of each Separation Project in the
manner and with the frequency described in the applicable Work
Schedule (including the identification of any known overages in the estimated
Charges and an updated estimate to complete such Separation Project), and, in
any event, no less frequently than monthly during the term of this Agreement. 
Unless otherwise agreed in writing, the Parties shall provide such reporting
using the form of status report attached hereto as Schedule G.

 

(e)                                  CHANGE CONTROL PROCEDURES.  During the term
of this Agreement, Abbott and/or Hospira may desire a change in the scope of the
effort, including modifying, updating and/or refining any Work Schedule or the
Separation Projects Plan.  Requests for all changes shall be made in writing and
delivered to the appropriate Project Executive.  The Project Executives from
both Parties shall review the proposed change and: (i) approve it; (ii) return
it with a request for more detail or information; or (iii) reject it.  The
Project Executives shall agree on any Charges for such change, including the
charges for investigating such change if applicable.  If the change is
authorized, the Parties’ Project Executives shall so indicate in writing, which
writing shall constitute approval for the change and the applicable Charges. 
The writing shall also indicate the effect that the change will have on the
other terms and conditions of the applicable Work Schedule(s).  Except as may
otherwise be agreed in writing, the Party requesting a change shall compensate
the other party for investigating and preparing any proposed addendum or change
to a Work Schedule.

 

(f)                                    TRANSITIONAL NATURE OF SERVICES.  The
Parties acknowledge the transitional nature of the Services and agree to
cooperate in good faith and to use commercially reasonable efforts to effectuate
a smooth transition and completion of the Separation Projects.

 

(g)                                 COOPERATION.  In the event that (i) there is
nonperformance of any Service as a result of an event described in Section 7(d),
or (ii) the provision of a Service would violate applicable law, the Parties
agree to work together in good faith to arrange for an alternative means by
which the Separation Project may be accomplished.

 

(h)                                 USE OF THIRD PARTIES.

 

(i)                                     THIRD PARTIES USED TO PROVIDE THE
SERVICES.  Either Party may perform its obligations herein through its
Subsidiaries or through agents, suppliers, subcontractors or independent
contractors of such Party, or of its Subsidiaries; provided, that each such
agent, supplier, subcontractor or independent contractor (and the individual
employees of such Persons) used by a Party shall be subject to the reasonable
prior approval of the other Party.  The Parties hereby approve the use of any of
the suppliers listed in Schedule E; provided, however, that each Party reserves
the right to reasonably approve or reject individual employees of such
suppliers.  In addition, if in connection with the provision of Services or
Materials a Party uses any agent, supplier, subcontractor or independent
contractor who has been fired, dismissed or relieved of its obligations by the
other Party or its Subsidiary due to poor performance or other cause, the other
Party shall be entitled to cause the hiring Party to promptly remove and replace
such agent, supplier subcontractor or independent contractor.

 

7

--------------------------------------------------------------------------------


 

(ii)                                  THIRD PARTIES USED FOR MATTERS OUTSIDE THE
SCOPE OF THE SERVICES.  Each Party shall also have the right to engage agents,
suppliers, subcontractors or independent contractors to provide services that
are outside the scope of the Services, provided that such Third Parties will
not, either individually or in connection with one or more other agents,
suppliers, subcontractors or independent contractors (including the Third
Parties described in Section 2(h)(i)) materially adversely affect the Services
without the other Party’s reasonable consent; and further, provided that the
engaging Party shall be solely responsible for all such agents, suppliers,
subcontractors or independent contractors.

 

(iii)                               TERMS APPLICABLE TO ALL THIRD PARTIES USED
BY A PARTY.  Each Party shall cooperate with and work in good faith with the
agents, suppliers, subcontractors and independent contractors engaged by the
other Party in connection herewith or in connection with related services that
require the cooperation of such Party.  Such cooperation may include providing
reasonable access to the facilities, systems, equipment and/or software required
by the other Party to provide the Services or such related services, solely to
the extent necessary for such agents, suppliers, subcontractors and independent
contractors to perform the work assigned to them.  The engaging Party shall
cause all such agents, suppliers, subcontractors and independent contractors to
comply with the other Party’s security and confidentiality requirements. 
Notwithstanding anything in this Agreement to the contrary, a Party shall not be
relieved of its obligations under this Agreement by use of any Subsidiaries,
agents, suppliers, subcontractors or independent contractors.

 

(i)                                     SECURITY PROCEDURES.  Each Party’s
respective security administration groups shall, subject to the reasonable
approval of the other Party, establish and maintain environmental, safety and
facility procedures, data security procedures and other safeguards against the
destruction, loss, unauthorized access or alteration of systems or Materials of
the other Party which are (i) no less rigorous than those maintained by a Party
for its own information of a similar nature, and (ii) adequate to meet the
requirements of the other Party’s  security policies and applicable law.  In the
event a Party discovers or is notified of a breach or potential breach of
security relating to systems or Materials of the other Party, such Party will
expeditiously under the circumstances notify the other Party, and will cooperate
in the investigation and remediation of the effects of such breach or potential
breach of security.

 

(j)                                     CONSENTS.

 

(i)                                     Hospira IT Agreements.  Subject to the
Parties obtaining any required Consents, Abbott or the applicable Abbott
Subsidiary shall assign to Hospira or the applicable Hospira Subsidiary any
Hospira IT Agreement.  The assignment shall be subject to the terms of the
Separation and Distribution Agreement, and the rights and obligations under such
IT Agreement shall be Hospira Assets and Hospira Liabilities and, if applicable,
Delayed Transfer Assets and Delayed Transfer Liabilities, as such terms are
defined in the Separation and Distribution Agreement.  The costs of obtaining
any required Consent in connection with the assignment of any Hospira IT
Agreement shall be borne solely by Hospira.  If, despite using their
commercially reasonable efforts, the Parties are unable to obtain a Consent in
connection with a Hospira IT Agreement, then, unless and until such Consent is
obtained, the Parties shall use their commercially reasonable efforts to use
mutually acceptable alternative approaches to provide the Services or to deliver
substantially similar benefits at the sole cost and expense of Hospira.

 

8

--------------------------------------------------------------------------------


 

(ii)                                  Shared IT Agreements.  Subject to the
Parties obtaining any required Consents, Abbott or the applicable Abbott
Subsidiary shall assign to Hospira or the applicable Hospira Subsidiary that
portion of any Shared IT Agreement that relates to the Hospira Business.  The
partial assignment shall be subject to the terms of the Separation and
Distribution Agreement, and the rights and obligations under the assigned
portion of such IT Agreement shall be Hospira Assets and Hospira Liabilities
and, if applicable, Delayed Transfer Assets and Delayed Transfer Liabilities, as
such terms are defined in the Separation and Distribution Agreement.  If,
despite using their commercially reasonable efforts, the Parties are unable to
obtain a Consent in connection with a Shared IT Agreement, then, unless and
until such Consent is obtained, the Parties shall use their commercially
reasonable efforts to use mutually acceptable alternative approaches to provide
the Services or to deliver substantially similar benefits at the sole cost and
expense of Hospira.  The Parties shall cooperate in obtaining Consents in
connection with Shared IT Agreements in a manner which is substantially similar
to such Parties’ efforts during the two month period prior to the Effective Date
(“Assignment Efforts”).  Notwithstanding the foregoing in this Section 2(j)(ii),
if the partial assignment of a Shared IT Agreement to Hospira or a Hospira
Subsidiary will require a transfer fee to a Third Party (a “Third Party
Payment”), then the Parties will use Assignment Efforts to effect the partial
assignment and make the Third Party Payment; provided that Abbott shall be
responsible for such Third Party Payment only if such partial assignment is
effected prior to July 1, 2004 and Hospira shall be responsible for such Third
Party Payment if such partial assignment is effected after June 30, 2004.  The
use of the term “Assignment Efforts” in the previous sentence shall not be
deemed to limit Abbott’s responsibility for making Third Party Payments from the
Effective Time through June 30, 2004.

 

(iii)                               The Parties recognize that the ultimate
resolution of assignments of Shared IT Agreements will require the agreement of
three (3) parties (i.e., the Third Party, Abbott and Hospira) regarding the
number of licenses to be assigned, and that, as of the Effective Date, the
number of licenses which Abbott has and which Hospira requires is unknown. 
Accordingly, the Parties agree that the ultimate division of licenses between
them shall be fair and equitable based upon their usage of the Effective Date. 
The Parties agree to use Assignment Efforts and work in good faith to assign the
licenses in a timely manner as the number of licenses becomes known, or as the
license assignments  become critical path projects for Hospira.

 

Section 3.                                            OWNERSHIP AND LICENSE
RIGHTS IN MATERIALS.

 

(a)                                  OWNED MATERIALS.

 

(i)                                     Abbott shall be the sole and exclusive
owner of Materials which are used in connection with the Services and are owned
by Abbott, or licensed from Third Parties by Abbott, or any of its Subsidiaries,
including all enhancements and Derivative Works of such Materials, including
United States and foreign intellectual property rights in such Materials and
shall retain all of Abbott’s, its Subsidiaries’ and Third Party licensors’
rights in such Materials (all such owned, licensed, developed and provided
Materials, “Abbott Owned Materials”). Subject to the terms of any Consents,
Abbott grants to Hospira, its Subsidiaries and their contractors and agents a
non-exclusive, non-transferable, worldwide, limited right and license to use,
execute, reproduce, display, perform, modify and distribute the Abbott Owned
Materials for the sole purpose of providing and/or receiving the Services during
the term of this Agreement;

 

9

--------------------------------------------------------------------------------


 

provided, that this license does not give Hospira and its Subsidiaries, or their
contractors or agents, the right, and Hospira and its Subsidiaries, and their
contractors and agents, are not authorized, to sublicense such Materials or use
them for the benefit of other customers or for any other purpose without
Abbott’s prior written consent.  Abbott may, in its sole discretion and upon
such terms and at such prices as the Parties may agree, grant Hospira a license
to use the Abbott Owned Materials for other purposes and to sublicense such
Materials.

 

(ii)                                  Hospira shall be the sole and exclusive
owner of Materials which are used in connection with the Services and are owned
by Hospira, or licensed from Third Parties by Hospira, or any of its
Subsidiaries, including all enhancements and Derivative Works of such Materials,
including United States and foreign intellectual property rights in such
Materials and shall retain all of Hospira’s, its Subsidiaries’ and Third Party
licensors’ rights in such Materials (all such owned, licensed, developed and
provided Materials, “Hospira Owned Materials”).  Subject to the terms of any
Consents, Hospira grants to Abbott, its Subsidiaries and their contractors and
agents a non-exclusive, non-transferable, worldwide, limited right and license
to use, execute, reproduce, display, perform, modify and distribute the Hospira
Owned Materials for the sole purpose of providing and/or receiving the Services
during the term of  this Agreement; provided, that this license does not give
Abbott and its Subsidiaries or their contractors or agents, the right, and
Abbott and its Subsidiaries, and their contractors and agents, are not
authorized, to sublicense such Materials or use them for the benefit of other
customers or for any other purpose without Hospira’s prior written consent. 
Hospira may, in its sole discretion and upon such terms and at such prices as
the Parties may agree, grant Abbott a license to use the Hospira Owned Materials
for other purposes and to sublicense such Materials.

 

(b)                                 DEVELOPED MATERIALS.

 

(i)                                     Ownership.  The Parties shall jointly
own all intellectual property rights in all Developed Materials.  The Parties
will, without limitation, retain the right to make, have made, use, lease,
import, offer for sale, or sell and practice methods used in the creation or
provision of products or services that incorporate the Developed Materials to
the extent that such actions do not infringe upon the intellectual property
rights of  the other Party.  Each Party shall retain the right to grant
non-exclusive licenses to any intellectual property right in the Developed
Materials without any payment or accounting to the other Party.

 

(ii)                                  Cost Sharing of Developed Materials.  Each
Party agrees to pay one-half (1/2) the costs associated with obtaining and
perfecting any intellectual property rights in the Developed Materials.  If,
within ninety (90) days of receiving notice from the other Party of payments
made by the other Party associated with obtaining and perfecting intellectual
property rights in the subject Developed Materials in a particular jurisdiction,
a Party subsequently fails to provide its share of the costs, it will promptly
assign, transfer and convey to the other Party any and all intellectual property
rights in the subject Developed Materials, and such assignment of rights shall
be the paying Party’s sole and exclusive remedy for the assigning Party’s
exercise of its option not to pay one-half (½) of the costs of obtaining or
perfecting any such rights in the Developed Materials.  The assigning Party
shall deliver to the other Party, upon request therefor, such documentation and
assignments of interest as may be necessary to evidence its ownership and
enforce its interests in the assigned rights.  In any event, both Parties agree,
at their own

 

10

--------------------------------------------------------------------------------


 

expense, to cooperate fully with the other Party in obtaining and perfecting
intellectual property rights in the Developed Materials, or in assisting in such
efforts.

 

(iii)                               Embedded Materials.  To the extent that
Abbott Owned Materials or Hospira Owned Materials are embedded in any Developed
Materials by the owner of such Materials, the owner of such Materials shall not
be deemed to have assigned its intellectual property rights in such owned
Materials to the other Party, but subject to the terms and restrictions of any
Consent, the owner of such embedded Materials hereby grants to the other Party
and its Subsidiaries a worldwide, perpetual, irrevocable, non-exclusive, fully
paid-up license, with the right to grant sublicenses, to use, execute,
reproduce, display, perform, modify, enhance, distribute and create Derivative
Works of such embedded Materials for the benefit and use of the other Party and
its Subsidiaries for so long as such Materials remain embedded in such Developed
Materials.  Notwithstanding the foregoing, neither Party shall embed any Abbott
Owned Materials or Hospira Owned Materials into Developed Materials without the
express written agreement of both Parties to do so, as set forth in the
applicable Work Schedule.  In addition, should either Party incorporate into
Developed Materials any intellectual property subject to Third Party patent,
copyright or license rights, any ownership or license rights granted herein with
respect to such Materials shall be limited by and subject to any such patents,
copyrights or license rights; provided that, prior to incorporating any such
intellectual property in any Materials, the Party incorporating such
intellectual property in the Materials has disclosed this fact and obtained the
prior written approval of the other Party and has obtained any Consents.

 

(iv)                              Source Code and Documentation.  If either
Party requests that the source code for particular Materials be placed in escrow
for the benefit of the requesting Party, then the Parties shall cooperate in
good faith to establish such source code escrow arrangements on terms and
conditions that shall be reasonably acceptable to both Parties.

 

(c)                                  GENERAL RIGHTS AND OBLIGATIONS REGARDING
MATERIALS.

 

(i)                                     Copyright Legends.  Each Party agrees to
reproduce copyright legends which appear on any portion of the Materials which
may be owned by the other Party or Third Parties.

 

(ii)                                  No Implied Licenses.  Except as expressly
specified in this Agreement, nothing in this Agreement shall be deemed to grant
to one Party, by implication, estoppel or otherwise, license rights, ownership
rights or any other intellectual property rights in any Materials owned by the
other Party or any Subsidiary of the other Party.

 

(iii)                               Residuals.  Nothing in this Agreement shall
restrict any employee or representative of a Party from using general ideas,
concepts or know-how relating to the Services or Materials that are retained
solely in the unaided memory of such employee or representative after performing
the obligations of a Party under this Agreement, except to the extent that such
use infringes upon any patent, copyright or other intellectual property right of
a Party or its Subsidiaries; provided, however, that this Section shall not be
deemed to limit either Party’s obligations under this Agreement with respect to
the disclosure or use of confidential Information or Materials of the other
Party.  An individual’s memory is unaided if the individual

 

11

--------------------------------------------------------------------------------


 

has not intentionally memorized the confidential Information or subject
Materials for the purpose of retaining and subsequently using or disclosing it.

 

(iv)                              Required Consents.  Subject to Section 2(j)
above, each Party shall, at its own expense, use commercially reasonable efforts
to obtain all Consents necessary in connection with (i) in the case of Abbott,
all Abbott Owned Materials, and (ii) in the case of Hospira, all Hospira Owned
Materials.  Each of the Parties will reasonably cooperate with the other in
obtaining such Consents.

 

Section 4.                                            BILLING; TAXES.

 

(a)                                  PROCEDURE.  Each Work Schedule shall set
forth the types of, and where possible, the amount of, Charges that each Party
shall be financially responsible for in connection with the Services and the
Materials to be developed, procured or provided pursuant to a Work Schedule. 
Where Charges are to be paid to a Third Party for Services or Materials under a
Work Schedule, the Party listed as the responsible Party under the Work
Schedule shall pay such Charges directly to the Third Party.  Where Charges are
to be paid to the other Party, the Party who is entitled to reimbursement for
Services or other Charges pursuant to a Work Schedule shall issue an invoice
detailing such charges to the other Party.  Amounts payable pursuant to the
terms of this Agreement shall be paid to the invoicing Party on a monthly basis,
which amounts shall be due within thirty (30) days after the date of invoice. 
All amounts due and payable hereunder shall be invoiced and paid in U.S.
dollars.

 

(b)                                 LATE PAYMENTS.  Charges not paid when due
shall bear interest at a rate per annum equal to the Prime Rate plus two percent
(2%).

 

(c)                                  TAXES.  The Party who is primarily
responsible for payment for Charges under a particular Work Schedule shall pay
any and all Taxes incurred in connection with the Services under that Work
Schedule, including all sales, use, value-added and similar Taxes, but excluding
Taxes based on the other Party’s net income.  Each Party shall be responsible
for all sales, service, value-added, lease, use, personal property, excise,
consumption, and other taxes and duties, including VAT, payable by such Party on
any goods or services used or consumed by such Party in providing Services where
the tax is imposed on such Party’s acquisition or use of such goods or services.

 

(d)                                 NO SET-OFF.  The obligation to pay Charges
or to make any other required payments under this Agreement shall not be subject
to any right of offset, set-off, deduction or counterclaim, however arising.

 

Section 5.                                            TERM; TERMINATION OF WORK
SCHEDULES; TRANSFER ASSISTANCE.

 

(a)                                  TERM.  This Agreement will expire two (2)
years after the Effective Date (the “Expiration Date”).  In the event that,
despite commercially reasonable efforts by both Parties, there are uncompleted
Work Orders related to quality control systems and other systems subject to
regulatory review at the Expiration Date, the Party receiving the Services may
elect to extend the term of this Agreement with respect to those Work Orders to
the extent necessary to complete those Work Orders as long as that Party
continues to use commercially reasonable

 

12

--------------------------------------------------------------------------------


 

efforts to complete those Work Orders.  In no event, however, shall any such
extension exceed an additional two (2) years.  No later than three (3) months
prior to the Expiration Date, the Parties shall meet and confer to discuss the
status of all uncompleted Work Schedules and, where feasible, develop a plan to
complete such Work Schedule on or before the Expiration Date.

 

(b)                                 TERMINATION OF WORK SCHEDULES.

 

(i)                                     Termination for Convenience.  Upon
receipt by the other Party of at least thirty (30) days prior written notice,
either Party may terminate a Work Schedule without the consent of the other
Party solely for the purpose of transferring the control and responsibility for
the Services under such Work Schedule to the terminating Party; provided, that
(A) the terminating Party shall be solely responsible for completing such Work
Schedule during the term of this Agreement, and (B) upon receipt of such notice,
the terminated Party shall be released from all responsibility in connection
with the terminated Work Schedule, except as provided in Section 5(b)(ii).

 

(ii)                                  Transfer Assistance.  Upon receipt of a
notice to terminate a Work Schedule pursuant to Section 5(b)(i), each Party
shall provide to the other Party such assistance as is reasonably necessary to
permit the orderly transfer of the Services to be performed under such Work
Schedule to the terminating Party, including providing reasonable access to any
facilities, systems, equipment and/or software being used by the other Party to
provide the Services under the terminated Work Schedule; provided, that the
terminating Party shall comply with the other Party’s security and
confidentiality requirements in connection with such access.

 

Section 6.                                            CONFIDENTIALITY;
PROTECTIVE ARRANGEMENTS.

 

(a)                                  CONFIDENTIALITY OBLIGATIONS.  Subject to
Section 6(c), Abbott, on behalf of itself and each Abbott Subsidiary, and
Hospira, on behalf of itself and each Hospira Subsidiary, agrees to hold, and to
cause its respective directors, officers, employees, agents, accountants,
counsel and other advisors and representatives to hold, in strict confidence,
with at least the same degree of care that applies to Abbott’s confidential and
proprietary information pursuant to policies in effect as of the Effective Date,
all Information and Materials concerning the other (or its business) and the
other’s Subsidiaries (or their respective businesses) that is either in its
possession (including Information and Materials in its possession prior to the
Effective Date) or furnished by the other or the other’s Subsidiaries or their
respective directors, officers, employees, agents, accountants, counsel and
other advisors and representatives at any time pursuant to this Agreement, and
shall not use any such Information or Materials other than for such purposes as
may be expressly permitted hereunder, except, in each case, to the extent that
such Information or Materials has been (i) in the public domain through no fault
of such Party or its Subsidiaries or any of their respective directors,
officers, employees, agents, accountants, counsel and other advisors and
representatives; (ii) later lawfully acquired from other sources by such Party
(or any of its Subsidiaries) which sources are not themselves bound by a
confidentiality obligation; or (iii) independently generated without reference
to any proprietary or confidential Information or Materials of the other Party.

 

(b)                                 NO RELEASE, RETURN OR DESTRUCTION.  Each
Party agrees not to release or disclose, or permit to be released or disclosed,
any such Information or Materials to any other

 

13

--------------------------------------------------------------------------------


 

Person, except its directors, officers, employees, agents, accountants, counsel,
lenders, investors and other advisors and representatives who need to know such
Information or Materials, and except in compliance with Section 6(c).  Without
limiting the foregoing, when any Information or Materials furnished by the other
Party after the Effective Date pursuant to this Agreement is no longer needed
for the purposes contemplated by this Agreement, each Party shall, at such
Party’s option, promptly after receiving a written request from the other Party
either return to the other Party all such Information and Materials in a
tangible form (including all copies thereof and all notes, extracts or summaries
based thereon) or certify to the other Party that it has destroyed such
Information and Materials (and such copies thereof and such notes, extracts or
summaries based thereon).

 

(c)                                  PROTECTIVE ARRANGEMENTS.  In the event that
either Party or any of its Subsidiaries either determines on the advice of its
counsel that it is required to disclose any Information or Materials pursuant to
applicable law or the rules or regulations of any Governmental Authority or
receives any demand under lawful process or from any Governmental Authority to
disclose or provide Information or Materials of any other Party that is subject
to the confidentiality provisions hereof, such Party shall notify the other
Party prior to disclosing or providing such Information and Materials and shall
cooperate at the expense of the requesting Party in seeking any reasonable
protective arrangements requested by such other Party.  Subject to the
foregoing, the Party that received such request, or its Subsidiaries, may
thereafter disclose or provide Information and Materials to the extent required
by such law (as so advised by counsel) or by lawful process or such Governmental
Authority.

 

Section 7.                                            MISCELLANEOUS.

 

(a)                                  MUTUAL COOPERATION.  The Parties and their
respective Subsidiaries shall cooperate with each other in connection with the
performance of the Services hereunder and the completion of the Separation
Projects, including producing on a timely basis all Information and Materials
that is reasonably requested with respect to the performance of Services and the
completion of the Separation Projects, by the end of the term of this Agreement;
provided, however, that such cooperation shall not unreasonably disrupt the
normal operations of the Parties and their respective Subsidiaries.

 

(b)                                 LIMITATIONS ON LIABILITY.

 

(i)                                     FOR EACH TWELVE (12) MONTH PERIOD DURING
WHICH THIS AGREEMENT IS IN EFFECT, THE FIRST SUCH PERIOD COMMENCING ON THE
EFFECTIVE DATE AND THE SECOND (AND ANY SUBSEQUENT PERIODS) COMMENCING ON EACH
ANNUAL ANNIVERSARY THEREOF, THE MAXIMUM LIABILITY OF EACH PARTY AND ITS
SUBSIDIARIES TO, AND THE SOLE REMEDY OF, EACH PARTY AND ANY OF ITS SUBSIDIARIES
WITH RESPECT TO ANY AND ALL CLAIMS ARISING UNDER OR IN CONNECTION WITH THIS
AGREEMENT, REGARDLESS OF THE THEORY UPON WHICH THE LIABILITY IS PREMISED, SHALL
NOT EXCEED THE PROFITS OF THE PARTY PROVIDING THE SERVICES HEREUNDER, WHICH
SHALL BE DEEMED TO BE EQUAL TO THE AMOUNT OF THE MARK-UP RECEIVED BY THE PARTY
PROVIDING THE SERVICES DURING SUCH

 

14

--------------------------------------------------------------------------------


 

TWELVE (12) MONTH PERIOD, AS SUCH AMOUNT IS SPECIFIED IN SCHEDULE D AND AS MAY
BE ADJUSTED PURSUANT TO THE TERMS OF SCHEDULE D.

 

(ii)                                  IN NO EVENT SHALL EITHER PARTY, ITS
SUBSIDIARIES OR ITS DIRECTORS, OFFICERS, EMPLOYEES OR AGENTS BE LIABLE TO THE
OTHER PARTY FOR INDIRECT, EXEMPLARY, CONSEQUENTIAL, INCIDENTAL OR PUNITIVE
DAMAGES IN CONNECTION WITH THE PERFORMANCE OF THIS AGREEMENT, EVEN IF THE PARTY
HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES, AND EACH PARTY HEREBY
WAIVES ON BEHALF OF ITSELF AND ITS SUBSIDIARIES ANY CLAIM FOR SUCH DAMAGES,
INCLUDING ANY CLAIM FOR PROPERTY DAMAGE OR LOST PROFITS, WHETHER ARISING IN
CONTRACT, TORT OR OTHERWISE.

 

(iii)                               The foregoing limitations on liability in
this Section 7(b) shall not apply to:  (i) either Party’s liability for breaches
of confidentiality under Section 6 (Confidentiality), and (ii) either Party’s
obligations under Section 7(c) (Third Party Claims).

 

(c)                                  THIRD PARTY CLAIMS AND INFRINGEMENT.

 

(i)                                     Except for Third Party Claims addressed
in Section 7(c)(iv) below, Abbott shall indemnify, defend and hold harmless
Hospira and its Subsidiaries, and each of their respective directors, officers
and employees, and each of the successors and assigns of any of the foregoing
(collectively, the “Hospira Indemnitees”), from and against any and all Third
Party claims relating to, arising out of or resulting from Hospira, its
Subsidiaries and/or any of their respective officers, directors, employees,
agents or contractors, furnishing or failing to furnish the Services or Hospira
Owned Materials required to be provided by Hospira under this Agreement, other
than Third Party claims arising out of gross negligence or willful misconduct of
Hospira, its Subsidiaries and/or any of their respective directors, officers,
employees, agents or contractors.

 

(ii)                                  Except for Third Party Claims addressed in
Section 7(c)(iii) below, Hospira shall indemnify, defend and hold harmless
Abbott and its Subsidiaries, and each of their respective directors, officers
and employees, and each of the successors and assigns, of any of the foregoing
(collectively, the “Abbott Indemnitees”), from and against any and all Third
Party claims relating to, arising out of or resulting from Abbott, its
Subsidiaries and/or any of their respective officers, directors, employees,
agents or contractors, furnishing or failing to furnish the Services or Abbott
Owned Materials required to be provided by Abbott under this Agreement, other
than Third Party claims arising out of gross negligence or willful misconduct of
Abbott, its Subsidiaries and/or any of their respective directors, officers,
employees, agents or contractors.

 

(iii)                               For any Abbott Owned Materials used or
provided by Abbott or any Abbott Subsidiary in connection with Abbott’s or any
Abbott Subsidiary’s provision of Services hereunder, but excluding any Materials
provided or licensed under any Hospira IT Agreement or any Shared IT Agreement,
Abbott shall indemnify, defend and hold harmless the Hospira Indemnitees from
and against any and all Third Party claims alleging that such Materials infringe
upon the intellectual property rights of any such Third Party.

 

15

--------------------------------------------------------------------------------


 

(iv)                              For any Hospira Owned Materials used or
provided by Hospira or any Hospira Subsidiary in connection with Hospira’s or
any Hospira Subsidiary’s provision of Services hereunder, but excluding any
Materials provided or licensed under any Shared IT Agreement, Hospira shall
indemnify, defend and hold harmless the Abbott Indemnitees from and against any
and all Third Party claims alleging that such Materials infringe upon the
intellectual property rights of any such Third Party.

 

(v)                                 In connection with any Third Party Claim
alleging infringement regarding any Materials, the indemnifying Party shall have
the right in connection with such affected Materials to (i) modify or replace
the affected Materials so that they are not infringing; (ii) procure a license
for the indemnified Party in the affected Materials such that use of the
affected Materials may continue in the required manner; or (iii) at the
indemnifying Party’s sole option, the indemnifying Party may cease use of the
affected Materials, and, subject to any rights and obligations set forth in
Section 2(j), thereafter the Parties shall cooperate in good faith and use
commercially reasonable efforts to arrive at an alternative solution or
workaround that eliminates the need for the affected Materials.

 

(vi)                              The indemnification rights and obligations set
forth in Sections 7(c)(iii), 7(c)(iv) and 7(c)(v) shall be the sole and
exclusive remedy for the indemnified Party with respect to claims of
infringement of intellectual property rights.

 

(vii)                           Notice of Third Party Claims.  If at or
following the date of this Agreement an Indemnitee receives notice or otherwise
learns of the assertion or commencement by a Person (including any Governmental
Authority) other than Abbott or Hospira and their respective Subsidiaries of any
proceeding with respect to which an indemnifying Party may be obligated to
provide indemnification to such Indemnitee pursuant to Section 7(c)
(collectively, a “Third Party Claim”), such Indemnitee shall give such
indemnifying Party written notice thereof within twenty (20) days after becoming
aware of such Third Party Claim.  Any such notice must describe the Third Party
Claim in reasonable detail.  Notwithstanding the foregoing, the failure of any
Indemnitee or other Person to give notice as provided in this Section 7(c)(vii)
shall not relieve the related indemnifying Party of its obligations under
Section 7(c), except to the extent that such indemnifying Party is actually
prejudiced by such failure to give notice.

 

(d)                                 FORCE MAJEURE.  Neither Party shall be
deemed in default of this Agreement to the extent that any delay or failure in
the performance of its obligations under this Agreement results from any cause
beyond its reasonable control and without its fault or negligence, such as acts
of God, acts of Governmental Authority, embargoes, epidemics, war, riots,
insurrections, acts of terrorism, fires, explosions, earthquakes, floods,
unusually severe weather conditions, labor problems or unavailability of parts,
or, in the case of computer systems, any failure in electrical or air
conditioning equipment, viruses or similar disabling devices, or breaches of
network or system security.  The Party claiming an event of force majeure shall
promptly notify the other Party in writing, and provide full particulars of the
cause or event and the date of first occurrence thereof, as soon as possible
after the event and also keep the other Party informed of any further
developments.  The Party so affected shall use its commercially reasonable
efforts to remove the cause of non-performance, and both the Parties shall
resume performance hereunder with the utmost dispatch when such cause is removed
unless this Agreement has previously been terminated under Section 5 hereof.

 

16

--------------------------------------------------------------------------------


 

(e)                                  RELATIONSHIP GOVERNANCE.  Each of the
Parties shall appoint a separation services project executive or their designee
from time to time (each a “Project Executive”) who has responsibility for
overseeing the completion of the Services, respectively, and who shall have the
authority to act on behalf of the Parties, respectively, for all day-to-day
matters pertaining to this Agreement.  These Project Executives shall meet no
less frequently than monthly to review status, consider changes to the
Separation Project Plan, review and sign Work Schedules, discuss, and if
possible, resolve disputes, and provide direction to the team members performing
the Services.  Additionally, each Party will have the option, but will not be
obligated, to designate additional representatives who will be authorized to
make certain decisions (e.g., regarding emergencies) if the Project Executive is
not available.  Each Party shall cooperate with the other by, among other
things, making available, as reasonably requested by the other Party, management
decisions, Information, Materials, approvals and acceptances so that each Party
may accomplish its obligations and responsibilities hereunder.  All transfers of
Developed Materials and communications regarding the scope of work shall be
accomplished through the Project Executives.  In addition, the Project
Executives shall arrange and chair any progress review meetings, be responsible
for ensuring that each Party’s responsibilities have been met on a timely basis
and shall control all changes to the applicable Work Schedule(s). Either Party
may change the person designated to be its Project Executives for any Work
Schedule at any time upon written notice to the other Party’s Project
Executive.  As of the Effective Date, except as otherwise designated on an
applicable Work Schedule, the Parties have designated the following positions as
the Project Executives for purposes of this Agreement:

 

Abbott: Vice President, Information Technology

 

Hospira: Vice President, Information Technology

 

(f)                                    ACCEPTANCE.  Acceptance shall occur when
the Services and Materials described in the Work Schedule meet the agreed upon
acceptance criteria as described in the Work Schedule.  If the Services and
Materials do not meet the acceptance criteria as set forth in the Work
Schedule when they are ready for acceptance evaluation, a Party may give the
other Party detailed written notification of the deficiency or non-conformance
within thirty (30) business days of delivery of the Services or Materials.  The
providing Party then shall either correct the deficiency or non-conformance or
provide a plan acceptable for correcting the deficiency or non-conformance.  If
the deficiency or non-conformance is not corrected or if an acceptable plan for
correcting such deficiency or non-conformance is not established during such
period, then the aggrieved Party may initiate an ADR proceeding pursuant to
Section 7(k).

 

(g)                                 AUDIT ASSISTANCE.

 

(i)                                     Generally.  Each of the Parties and
their respective Subsidiaries are or may be subject to regulation and audit by
governmental bodies, standards organizations, other regulatory authorities,
customers or other parties to contracts with such parties under applicable law
and contract provisions.  If a governmental body, standards organization, other
regulatory authority or customer or other Party to a contract with a Party or a
Subsidiary exercises its right to examine or audit such Party’s or its
Subsidiary’s books, records, documents or accounting practices and procedures
pursuant to such applicable law, rules, regulations, standards or contract
provisions, the other Party shall provide all assistance requested by the Party
that is subject to the

 

17

--------------------------------------------------------------------------------


 

audit in responding to such audits or requests for information, to the extent
that such assistance or information is within the reasonable control of the
cooperating Party.  The Parties may execute a Work Schedule if mutually desired
to document the work effort and Charges that may be required in connection with
an audit.

 

(ii)                                  Controls.  After the Effective Date and
continuing no longer than required in accordance with the maintaining Party’s
applicable document retention policies, subject to the provisions of the TSA,
each of the Parties will maintain in effect, at its own cost and expense,
adequate controls to the extent reasonably necessary to enable the other Party
to satisfy its reporting, accounting, audit and other obligations.

 

(h)                                 INDEPENDENT CONTRACTORS.  The Parties each
acknowledge that they are separate entities, each of which has entered into this
Agreement for independent business reasons.  The relationships of the Parties
hereunder are those of independent contractors and nothing contained herein
shall be deemed to create a joint venture, partnership or any other
relationship.

 

(i)                                     NO THIRD PARTY BENEFICIARIES.  Except as
expressly provided in Section 7(c), the provisions of this Agreement are solely
for the benefit of the Parties and their Subsidiaries and are not intended to
confer upon any Person except the Parties any rights or remedies hereunder. 
Except for the Hospira Indemnitees and the Abbott Indemnitees, there are no
Third Party beneficiaries of this Agreement and this Agreement shall not provide
any Third Party with any remedy, claim, liability, reimbursement, claim of
action or other right in excess of those existing without reference to this
Agreement.

 

(j)                                     GOVERNING LAW.  This Agreement shall be
governed by and construed and interpreted in accordance with the laws of the
State of Illinois irrespective of the choice of laws principles of the State of
Illinois, as to all matters, including matters of validity, construction,
effect, enforceability, performance and remedies.

 

(k)                                  ADR PROCEDURES; EQUITABLE RELIEF.  The
Parties acknowledge that from time to time during the term of this Agreement a
dispute may arise relating to either Party’s rights or obligations under this
Agreement.  The Parties agree that any such controversy, dispute or claim
(whether arising in contract, tort or otherwise) arising out of or relating in
any way to this Agreement (including the interpretation or validity of this
Agreement), shall be resolved by the Alternative Dispute Resolution (“ADR”)
provisions set forth in this Section 7(k) and Schedule F, the result of which
shall be binding upon the Parties.

 

(i)                                     Notice.  To initiate the ADR process, a
Party first must send written notice to the other Party in accordance with the
provisions of Section 7(q) describing the dispute and requesting attempted
resolution by good faith negotiations.  Good faith negotiations shall be
conducted in two stages, with the second stage being triggered only if first
stage negotiations do not result in a resolution of the dispute.

 

(ii)                                  First Stage Negotiations.  Following
receipt of the written notice described in the preceding paragraph, the
respective CEOs or Presidents of the Parties shall designate a group of no more
than three individuals, exclusive of counsel, to participate in good faith

 

18

--------------------------------------------------------------------------------


 

negotiations aimed at resolving the dispute.  Within 21 days from receipt of the
written notice, the respective groups shall meet in-person to conduct good faith
negotiations.  By mutual written consent, the Parties may extend the 21-day
period for conducting first stage negotiations.  If the Parties fail to meet
within the 21-day period or the Parties fail to resolve the dispute during such
period, and the period is not extended by mutual written agreement, the Parties
shall engage in second stage negotiations as described in the next paragraph.

 

(iii)                               Second Stage Negotiations.  Following the
expiration of the 21-day period described in the preceding paragraph, or any
extension thereof mutually agreed to in writing, if the Parties are unable to
resolve the dispute, they shall engage in second stage negotiations.  Second
stage negotiations shall be conducted between the respective CEOs or Presidents
(or their designees) of the Parties within 14 days following the conclusion of
first stage negotiations.  If the dispute has not been resolved within the 14
days provided for second stage negotiations, either Party may initiate an ADR
proceeding as provided in Schedule F.  The Parties shall have the right to be
represented by counsel in such a proceeding.

 

Notwithstanding the foregoing, the Parties acknowledge that the breach of
Section 3 (Ownership and License Rights in Materials), Section 6
(Confidentiality), and/or Section 2(i) (Security Procedures) by one Party may
give rise to irreparable injury to the other Party which is not adequately
compensable in damages or at law.  Accordingly, the Parties agree that in such
event, the non-breaching party may seek equitable relief to enforce or prevent
violation of such Party’s respective rights and/or obligations under those
Sections.  Unless otherwise agreed in writing, the Parties shall continue to
provide Services and honor all other commitments under this Agreement during the
course of dispute resolution pursuant to the provisions of this Section 7(k) and
Schedule F with respect to all matters subject to such dispute, controversy or
claim; provided, however, that this obligation shall only exist during the term
of this Agreement.

 

(l)                                     INTERPRETATION.  Words in the singular
shall be deemed to include the plural and vice versa and words of one gender
shall be deemed to include the other genders as the context requires.  The terms
“hereof,” “herein,” and “herewith” and words of similar import shall, unless
otherwise stated, be construed to refer to this Agreement as a whole (including
all of the Schedules hereto) and not to any particular provision of this
Agreement.  “Section” and “Schedule” references are to the Sections and
Schedules to this Agreement unless otherwise specified.  Unless otherwise
stated, all references to any agreement shall be deemed to include the exhibits,
schedules and annexes to such agreement.  The word “including” and words of
similar import when used in this Agreement shall mean “including, without
limitation,” unless the context otherwise requires or unless otherwise
specified.  The word “or” shall not be exclusive.  Unless otherwise specified in
a particular case, the word “days” refers to calendar days.  References herein
to this Agreement or any other agreements contemplated herein shall be deemed to
refer to this Agreement or such other agreement as of 11:59 pm Eastern Daylight
Time on the Effective Date and as such time may be amended thereafter, unless
otherwise specified.

 

(m)                               SURVIVAL.  Section 1 (Definitions), Section 3
(Billing; Taxes), Section 5 (Confidentiality), Sections 2(b), 2(c)(iii), 2(d),
2(e) (with respect to those portions of Schedule F that survive termination),
7(b) (Liability), 7(c) (Third Party Claims), 7(g) (Audit Assistance), and

 

19

--------------------------------------------------------------------------------


 

7(i) (No Third Party Beneficiaries) through 7(t) (Severability) shall survive
any expiration or termination of this Agreement.

 

(n)                                 ASSIGNMENT.  This Agreement shall be binding
upon and inure to the benefit of the Parties hereto and their respective
successors and permitted assigns; PROVIDED, HOWEVER, that neither Party may
assign its rights or delegate its obligations under this Agreement without the
express prior written consent of the other Party hereto.  Notwithstanding the
foregoing, this Agreement shall be assignable by either Party in whole with the
prior written consent of the other Party (which consent shall not be
unreasonably withheld, delayed or conditioned) in connection with: (i) a merger
or consolidation of such Party if (a) such Party is not the surviving entity, or
(b) such Party’s shareholders constitute less than 70% of the surviving
shareholders; (ii) the sale of all or substantially all of the assets of such
Party; or (iii) the acquisition by a Third Party of at least 30% of the combined
voting power of the then-outstanding securities of such Party entitled to vote
generally in the election of directors (each such occurrence, a “Change of
Control Event”), in each case so long as the resulting, surviving or transferee
Person assumes all the obligations of the assignor hereunder by operation of law
or pursuant to an agreement in form and substance reasonably satisfactory to the
other Party.  It shall not be deemed to be unreasonable for a Party to withhold
consent to assignment in connection with a Change of Control Event on the basis
that the proposed assignee is a competitor of such Party.  In the event a Party
effects a Change of Control Event without the other Party’s prior written
consent to assign this Agreement as set forth above, the latter Party may
terminate this Agreement, in its sole discretion, with effect immediately upon
the occurrence of such Change of Control Event.

 

(o)                                 AMENDMENT.  No amendment to this Agreement
shall be effective unless it is in writing and signed by a duly authorized
representative of each Party or, in the case of an amendment (including an early
termination) of a Work Schedule, signed by the contact listed on the applicable
Work Schedule, or by such contact’s senior management.

 

(p)                                 NO WAIVERS.  No failure or delay of any
Party in exercising any power or right hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Parties and their Subsidiaries
hereunder are cumulative and are not exclusive of any rights or remedies which
they would otherwise have hereunder.  No provision of this Agreement shall be
deemed waived unless such waiver is in writing and signed by the authorized
representative of the Party against whom it is sought to be enforced.

 

(q)                                 NOTICES.  All notices or other
communications under this Agreement must be in writing and shall be deemed to be
duly given (i) when delivered in person, (ii) upon transmission via confirmed
facsimile transmission, provided that such transmission is followed by delivery
of a physical copy thereof in person, via U.S. first class mail, or via a
private express mail courier, or (iii) two days after deposit with a private
express mail courier, in any such case addressed as follows:

 

20

--------------------------------------------------------------------------------


 

To Abbott:

 

Abbott Laboratories
200 Abbott Park Road
Building J46, Department 334
Abbott Park, Illinois 60064-6020
Attn: Vice President, Information Technology
Facsimile Number: (847) 935-3253

 

 

 

with a copy to:

 

Abbott Laboratories
100 Abbott Park Road
Building AP6D, Department 364
Abbott Park, Illinois 60064-6020
Attn: General Counsel
Facsimile Number: (847) 938-1561

 

 

 

To Hospira:

 

Hospira, Inc.
Dept. 98F
275 North Field Drive
Lake Forest, Illinois 60045-5045
Attn:  Vice President, Information Technology
Facsimile Number: (847) 937-2927

 

 

 

with a copy to:

 

Hospira, Inc.
Legal Department
Dept. NLEG
275 North Field Drive
Lake Forest, Illinois 60045-5045
Attn: General Counsel
Facsimile Number: (224) 212-3312

 

Any Party may, by notice to the other Party, change the address to which such
notices are to be given.

 

(r)                                    COUNTERPARTS.  This Agreement may be
executed in one or more counterparts (including by means of faxed signature
pages), all of which shall be considered one and the same agreement, and shall
become effective when one or more such counterparts have been signed by each of
the Parties and delivered to the other Party.

 

(s)                                  ENTIRE AGREEMENT.  This Agreement and the
Schedules hereto contain the entire agreement and understanding between the
Parties with respect to the subject matter hereof and supersede all prior
agreements and understandings, whether written or oral, relating to such subject
matter; provided, that except as otherwise expressly agreed by the Parties.

 

(t)                                    SEVERABILITY.  If any provision of this
Agreement or the application thereof to any Person or circumstance is determined
by a court of competent jurisdiction to be invalid, void or unenforceable, the
remaining provisions hereof or thereof, or the application of such provision to
Persons or circumstances or in jurisdictions other than those as to which it has
been held invalid or unenforceable, shall remain in full force and effect and
shall in no way be affected, impaired or invalidated thereby, so long as the
economic or legal substance of the transactions contemplated hereby or thereby,
as the case may be, is not affected in any manner adverse to any Party.  Upon
such determination, the Parties shall negotiate in good faith in an effort to
agree upon a suitable and equitable provision to effect the original intent of
the Parties.

 

21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 

ABBOTT LABORATORIES

 

 

 

 

By:

 

 

 

 

Name:  Thomas C. Freyman

 

 

Title:  Executive Vice President, Finance
and Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

HOSPIRA, INC.

 

 

 

 

By:

 

 

 

 

Name:  John Arnott

 

 

Title: Senior Vice President, Global Commercial Operations

 

 

22

--------------------------------------------------------------------------------